STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

YVETTE THOMAS NO. 2022 CW 0659
VERSUS

NADA FOOD MARKET INC. ET AL OCTOBER 24, 2022
In Re: Nada 4 Inc., d/b/a Nada Meat Market, applying for

Supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 693230.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DENIED.

JMM
PMc

Holdridge, J., concurs. There are conflicting issues as to
the placement of the warning sign that preclude the granting of
a motion for summary judgment; however, this action does not
preclude the relator from filing a subsequent motion for summary
judgment.

COURT OF APPEAL, FIRST CIRCUIT

Asn)

DEPUTY CLERK OF COURT
FOR THE COURT